DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-14 are currently pending. Claims 15-20 are withdrawn.
Claim Rejections - 35 USC § 102
In the event the determination of the status of t
he application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 8, 10-11 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu Xiao et al. (WO 2018/034621 A1).
Regarding claims 1 and 11, Hu Xiao et al. teach an ionic liquid crystal elastomer composition ( see abstract, claims and examples) comprising: a liquid crystal elastomer [0183] from about 5 wt% to about 95 wt%; and an ionic liquid in about 5 wt% to about 50 wt% [0041-0042 & 0186- 0189].
Regarding claims 2-3, 6 and 8 , Hu Xiao et al. teach  the liquid crystal elastomer is a reaction production of a reaction mixture comprising a monomer ( acrylate monomer), a crosslinking agent ( bifunctional crosslinking agent)  and an initiator (photoinitiator; Examples and [0125 & 0137]). 
Regarding claims 10, 13 and 14, Hu Xiao et al. teach the ionic liquid comprises l-butyl-3-methylimidazolium hexafluorophosphate [0192].
Claim(s) 1-2, 6, 8 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hegmann et al. (WO 2014/172261 A1).
Regarding claims 1 and 11, Hegmann et al. teach an ionic liquid crystal elastomer composition ( see abstract, claims, figures [0024 & 0085] and examples) comprising: a liquid crystal elastomer from about 5 wt% to about 95 wt%; and an ionic liquid in about 5 wt% to about 50 wt%. 
Regarding claims 2, 6 and 8 , Hu Xiao et al. teach  the liquid crystal elastomer is a reaction production of a reaction mixture  ( examples and [0028-0029 & 0048]) comprising a monomer ([0005 and 0031] and claim 1), a crosslinking agent ( bifunctional crosslinking agent; [0042])  and an initiator ([0028]). 
Claim(s) 1 and 11-14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by  Oshita et al. (US 8,883,896 B2).
Regarding claims 1 and 11-14, Oshita et al. teach an adhesive composition as a liquid crystal composition ( see abstract, examples, claims and col. 44, lines 1-5) a liquid crystal elastomer  (acrylic triblock copolymer; col. 8, line 46- col. 12, line 6) and an ionic liquid ( 1-hexyl-3-methylimidazolium hexafluorophosphate ; col. 19, lines 14-39 & col. 20, line 51 & col. 22, lines 30-60). 
Allowable Subject Matter
Claims  4, 5, 7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANCEITY N ROBINSON whose telephone number is (571)270-3786. The examiner can normally be reached Monday-Friday (5:30 am-10:00 pm; IFP; PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722